Citation Nr: 0106842	
Decision Date: 03/08/01    Archive Date: 03/16/01	

DOCKET NO.  00-06 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for benefits administered by 
the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in November 1999.


FINDING OF FACT

The United States Department of the Army certified in April 
1969 that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant lacks qualifying service with the United States 
Armed Forces and the appellant is thus not eligible for an 
award of nonservice-connected pension.  38 U.S.C.A. §§ 101, 
107 (West 1991); 38 C.F.R. §§ 3.1, 3.3, 3.6, 3.8, 3.9, 3.203 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  Eligibility for VA benefits is based on 
statutory and regulatory provisions which define an 
individual's legal status as a veteran of active military 
service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 
3.6.  "Armed Forces" means the United States Army, Navy, 
Marine Corps, Air Force or Coast Guard, and includes Reserve 
components.  38 C.F.R. § 3.1.  As a predicate requirement for 
a grant of VA benefits, a claimant must establish that he or 
she is a "veteran."  The term "veteran" is defined as a 
person who served in the active military, naval or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 198 
(1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West,11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department].

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).


Analysis:  In support of his application for VA benefits, the 
appellant submitted statements and application forms in which 
he indicates that he had active military service in the 
United States Armed Forces from October 1940 to 1946.  He 
later submitted a pension application form in which he 
claimed active military service from December 1941 to 
February 1946.  He recorded his grade as "PFC" and he 
recorded his branch of service as "Armed Forces."  

In April 1969, the United States Department of the Army 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
That Army certification form contained the identical name and 
service number more recently provided by the veteran in his 
most recent application for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying an individual's military service "are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  See Dacoron v. Brown, 4 Vet. App. 115 
(1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).  The 
appellant has been informed of this essential fact.  VA is 
without authority to alter the determination of the relevant 
service department.  See Duro and Soria, both supra.

The appellant has not identified any information which was 
not considered by the Department of the Army or which 
demonstrates that its decision was erroneous in any way.  See 
Laruan, 11 Vet. App. at 82.  

Inasmuch as VA is bound to accept the findings of the service 
department in this regard, the Board finds that the appellant 
had no service in the Army of the United States or as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  See 38 C.F.R. § 3.203; see also Duro, 2 Vet. App. at 
532.  Thus, he is not considered a "veteran" for purposes 
of establishing eligibility to VA benefits.  Accordingly, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


Additional Matter

In general, VA has a duty to notify a claimant of any 
information necessary to substantiate the claim and to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103 and § 5103A).  VA has notified the appellant 
of the evidence necessary to substantiate his claim and the 
record presents no reasonable possibility that any additional 
assistance would aid in substantiating his claim.  Therefore, 
the Board concludes that there is no further duty to assist 
the appellant in the development of his claim.



ORDER

The claim of entitlement to basic eligibility for VA benefits 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

